Name: Commission Regulation (EC) NoÃ 1239/2007 of 23 October 2007 amending for the 87th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: free movement of capital;  civil law;  international affairs;  international trade;  politics and public safety;  Asia and Oceania
 Date Published: nan

 24.10.2007 EN Official Journal of the European Union L 280/11 COMMISSION REGULATION (EC) No 1239/2007 of 23 October 2007 amending for the 87th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 21 and 27 September and 9 October 2007, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 2007. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 1104/2007 (OJ L 205, 26.9.2007, p. 3). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries shall be added under the heading Natural persons: (a) Fahd Muhammad Abd Al-Aziz Al-Khashiban (alias (a) Fahad H. A. Khashayban, (b) Fahad H. A. al-Khashiban, (c) Fahad H. A. Kheshaiban, (d) Fahad H. A. Kheshayban, (e) Fahad H. A. al-Khosiban, (f) Fahad H. A. Khasiban, (g) Fahd Muhammad Abd Al-Aziz al-Khashayban (h) Fahd MuhammadAbd al-Aziz al-Khushayban, (i) Fahad al-Khashiban, (j) Fahd Khushaiban, (k) Fahad Muhammad A. al-Khoshiban, (l) Fahad Mohammad A. al-Khoshiban, (m) Abu Thabit, (n) Shaykh Abu Thabit, (o) Shaykh Thabet, (p) Abu Abdur Rahman, (q) Abdur Abu Rahman). Date of birth: 16.10.1966. Place of birth: Aniza, Saudi Arabia. Other information: Involved in the financing of and otherwise provided assistance to Abu Sayyaf Group. (b) Abdul Rahim Al-Talhi (alias (a) Abdul-Rahim Hammad al-Talhi, (b) Abd Al-Rahim Hamad al-Tahi, (c) Abdulrheem Hammad A Altalhi, (d) Abe Al-Rahim al-Talahi, (e) Abd Al-Rahim Al Tahli, (f) Abd al-Rahim al-Talhi, (g) Abdulrahim Al Tahi, (h) Abdulrahim al-Talji, (i) Abd-Al-Rahim al Talji, (j) Abdul Rahim, (k) Abu Al Baraa Al Naji, (l) Shuwayb Junayd. Address: Buraydah, Saudi Arabia. Date of birth: 8.12.1961. Place of birth: Al-Taif, Saudi Arabia. Passport No: F275043, issued on 29.5.2004, expires on 5.4.2009. Nationality: Saudi Arabian. Other information: Involved in the financing of, arms supply to and otherwise provided assistance to Abu Sayyaf Group. (c) Muhammad Abdallah Salih Sughayr (alias (a) Muhammad Abdallah Salih Al-Sughayir, (b) Muhammad Abdallah Salih Al-Sughaier, (c) Muhammad Abdallah Salih Al-Sughayer, (d) Mohd Al-Saghir, (e) Muhammad Al-Sugayer, (f) Muhammad Abdallah Salih Al-Sughair, (g) Muhammad Abdallah Salih Al-Sugair, (h) Muhammad Abdallah Salih Al-Suqayr, (i) Abu Bakr, (j) Abu Abdullah. Date of birth: (a) 20.8.1972, (b) 10.8.1972. Place of birth: Al-Karawiya, Saudi Arabia. Other information: Involved in the financing of, arms supply to, recruitment for and otherwise provided assistance to Abu Sayyaf Group. (2) The entry Ghafoor, Abdul, Maulavi (Deputy Minister of Agriculture) under the heading Natural persons shall by replaced by: Abdul Ghafoor. Title: Maulavi. Function: Deputy Minister of Agriculture of the Taliban regime. Place of birth: Kunar province, Afghanistan. Nationality: Afghan. (3) The entry Manan, Mawlawi Abdul, Mr (Commercial AttachÃ ©, Taliban Embassy, Abu Dhabi) under the heading Natural persons shall be replaced by: Abdul Manan. Title: (a) Mr, (b) Mawlawi. Function: Commercial AttachÃ ©, Taliban Embassy, Abu Dhabi. Nationality: Afghan. (4) The entry Wahab, Malawi Abdul Taliban (ChargÃ © d'Affaires in Riyadh) under the heading Natural persons shall be replaced by: Abdul Wahab. Title : Malawi. Function : Taliban ChargÃ © d'Affaires in Riyadh under the Taliban regime. Date of birth: Approximately 1973. Place of birth: Faryab province, Afghanistan. Nationality: Afghan. (5) The entry Janan, Mullah (Governor of Fariab) under the heading Natural persons shall be replaced by: Janan Agha. Title: Mullah. Function: Governor of Fariab province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Central Uruzgan province, Afghanistan. Nationality: Afghan. (6) The entry Ahmadi, Haji M., Mullah (President of Da Afghanistan Bank) under the heading Natural persons shall be replaced by: Mohammad Ahmadi. Title: (a) Mullah, (b) Haji. Function: President of Da Afghanistan Bank under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Daman district, Kandahar province, Afghanistan. Nationality: Afghan. (7) The entry Shafiq, M, Mullah (Governor of Samangan Province) under the heading Natural persons shall be replaced by: Mohammad Shafiq Ahmadi. Title: Mullah. Function: Governor of Samangan Province (Afghanistan) under the Taliban regime. (8) The entry Akhund, Ahmed Jan, Mullah (Minister of Water and Electricity) under the heading Natural persons shall be replaced by: Ahmed Jan Akhund. Title: Maulavi. Function: Minister of Water and Electricity of the Taliban regime. Date of birth: Between 1953 and 1958. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. (9) The entry Akhund, Attiqullah, Maulavi (Deputy Minister of Agriculture) under the heading Natural persons shall be replaced by: Attiqullah Akhund. Title: Maulavi. Function: Deputy Minister of Agriculture of the Taliban regime. Date of birth: Approximately 1953. Place of birth: Shawali Kott district, Kandahar, Afghanistan. Nationality: Afghan. (10) The entry Akhund, Mohammad Abbas, Mullah (Minister of Public Health) under the heading Natural persons shall be replaced by: Mohammad Abbas Akhund. Title: Mullah. Function: Minister of Public Health of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. (11) The entry Akhund, Alhaj Mohammad Essa, Mullah (Minister of Mines and Industries) under the heading Natural persons shall be replaced by: Mohammad Essa Akhund. Title: (a) Alhaj, (b) Mullah. Function: Minister of Water, Sanitation and Electricity of the Taliban regime. Date of birth: Approximately 1958. Place of birth: Spinboldak district, Kandahar province, Afghanistan. Nationality: Afghan. (12) The entry Akhundzada, Mohammad Sediq (Deputy Minister of Martyrs and Repatriation) under the heading Natural persons shall be replaced by: Mohammad Sediq Akhundzada. Function: Deputy Minister of Martyrs and Repatriation of the Taliban regime. Date of birth: Between 1953 and 1958. Place of birth: Kabul province, Afghanistan. Nationality: Afghan. (13) The entry Jan, Ahmad, Maulavi (Governor of Zabol Province) under the heading Natural persons shall be replaced by: Ahmad Jan Akhunzada. Title: Maulavi. Function: Governor of Zabol Province (Afghanistan) under the Taliban regime. Place of birth: Urazgan province, Afghanistan. Nationality: Afghan. (14) The entry Eshaq M. (Governor of Laghman Province) under the heading Natural persons shall be replaced by: Mohammad Eshaq Akhunzada Title: Maulavi. Function: Governor of Laghman Province (Afghanistan) under the Taliban regime. Date of birth: Between 1963 and 1968. Place of birth: Qarabajh district, Ghazni province, Afghanistan. Nationality: Afghan. (15) The entry Akhund, Dadullah, Maulavi (Minister of Construction) under the heading Natural persons shall be replaced by: Allahdad (alias Akhund). Title: Maulavi. Function: Minister of Construction of the Taliban regime. Date of birth: Approximately 1953. Place of birth: Spinboldak district, Kandahar province, Afghanistan. Nationality: Afghan. (16. The entry Amin, Aminullah, Maulavi (Governor of Saripul Province) under the heading Natural persons shall be replaced by: Aminullah Amin. Title: Maulavi. Function: Governor of Saripul Province (Afghanistan) under the Taliban regime. Nationality: Afghan. (17) The entry Aminzai, Shams-us-Safa (Press-Centre, Ministry of Foreign Affairs) under the heading Natural persons shall be replaced by: Shams-us-Safa Aminzai. Function: Press-Centre, Ministry of Foreign Affairs of the Taliban regime. Nationality: Afghan. (18) The entry Mohammad Sadiq Amir Mohammad. Title: (a) Alhaj, (b) Maulavi. Function: Head of Afghan Trade Agency, Peshawar, Pakistan. Date of birth: 1934. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: SE 011252 (Afghan passport) under the heading Natural persons shall be replaced by: Mohammad Sadiq Amir Mohammad. Title: (a) Alhaj, (b) Maulavi. Function: Head of Afghan Trade Agency, Peshawar, Pakistan under the Taliban regime. Date of birth: 1934. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: SE 011252 (Afghan passport). (19) The entry Aref, Arefullah, Mullah (Deputy Minister of Finance) under the heading Natural persons shall be replaced by: Arefullah Aref. Title: Maulavi. Function: Deputy Minister of Finance of the Taliban regime. Date of birth: Approximately 1958. Place of birth: Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. (20) The entry Sayed Esmatullah Asem (alias Esmatullah Asem). Title: Maulavi. Function: (a) Deputy Minister of Preventing Vice and Propagating Virtue of the Taliban regime, (b) Secretary General of the Afghan Red Crescent Society (ARCS) under the Taliban regime. Date of birth: approximately 1967. Place of birth: Ningarhar province, Afghanistan. Nationality: Afghan. Other information: (a) Member of the Talibans leadership as of May 2007, (b) Believed to be in the Afghanistan/Pakistan border area under the heading Natural persons shall be replaced by: Sayed Esmatullah Asem (alias Esmatullah Asem). Title: Maulavi. Function: (a) Deputy Minister of Preventing Vice and Propagating Virtue of the Taliban regime, (b) Secretary General of the Afghan Red Crescent Society (ARCS) under the Taliban regime. Date of birth: Approximately 1967. Place of birth: Ningarhar province, Afghanistan. Nationality: Afghan. Other information: (a) Member of the Talibans leadership as of May 2007, (b) Believed to be in the Afghanistan/Pakistan border area, (c) Member of the Taliban Council of Peshawar. (21) The entry Atiqullah, Hadji Molla (Deputy Minister of Public Works) under the heading Natural persons shall be replaced by: Atiqullah Title: (a) Hadji, (b) Molla. Function: Deputy Minister of Public Works of the Taliban regime. Nationality: Afghan. (22) The entry Azizirahman, Mr (Third Secretary, Taliban Embassy, Abu Dhabi) under the heading Natural persons shall be replaced by: Azizirahman. Title: Mr. Function: Third Secretary, Taliban Embassy, Abu Dhabi. Nationality: Afghan. (23) The entry Hakimi, Gul Ahmad, Maulavi (Commercial AttachÃ ©, Taliban Consulate General , Karachi) under the heading Natural persons shall be replaced by: Gul Ahmad Hakimi. Title: Maulavi. Function: Commercial AttachÃ ©, Taliban Consulate General , Karachi. Nationality: Afghan. (24) The entry Hamdullah, Maulavi (Repatriation AttachÃ ©, Taliban Consulate General , Quetta) under the heading Natural persons shall be replaced by: Hamdullah. Title: Maulavi. Function: Repatriation AttachÃ ©, Taliban Consulate General , Quetta. Nationality: Afghan. (25) The entry Hamidi, Zabihullah (Deputy Minister of Higher Education) under the heading Natural persons shall be replaced by: Zabihullah Hamidi; Function: Deputy Minister of Higher Education of the Taliban regime. Nationality: Afghan. (26) The entry Jallalouddine Haqani (alias (a) Jalaluddin Haqani, (b) Jallalouddin Haqqani). Title: Maulavi. Function: Minister of Frontier Affairs of the Taliban regime. Date of birth: approximately 1942. Place of birth: Khost province, Zadran district, Afghanistan. Nationality: Afghan. Other information: (a) He is an active Taliban leader, (b) Believed to be in the Afghanistan/Pakistan border area under the heading Natural persons shall be replaced by: Jallalouddine Haqani (alias (a) Jalaluddin Haqani, (b) Jallalouddin Haqqani). Title: Maulavi. Function: Minister of Frontier Affairs of the Taliban regime. Date of birth: Approximately 1942. Place of birth: Khost province, Zadran district, Afghanistan. Nationality: Afghan. Other information: (a) He is an active Taliban leader, (b) Believed to be in the Afghanistan/Pakistan border area, (c) Reportedly deceased in June 2007. (27) The entry Sayeedur Rahman Haqani (alias Sayed Urrahman). Title: Maulavi. Function: Deputy Minister of Mines and Industries of the Taliban regime. Date of birth: approximately 1952. Place of birth: Kunar province, Afghanistan. Nationality: Afghan. Other information: from Laghman Province, Afghanistan under the heading Natural persons shall be replaced by: Sayeedur Rahman Haqani (alias Sayed Urrahman). Title: Maulavi. Function: (a) Deputy Minister of Mines and Industries of the Taliban regime, (b) Deputy Minister of Public Works of the Taliban regime. Date of birth: Approximately 1952. Place of birth: Kunar province, Afghanistan. Nationality: Afghan. Other information: from Laghman Province, Afghanistan. (28) The entry Abdul Jalil (alias Nazar Jan). Title: (a) Maulavi, (b) Mullah. Function: Deputy Minister of Foreign Affairs of the Taliban regime. Date of birth: approximately 1963. Place of birth: Arghandaab district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in the Afghanistan/Pakistan border area, (b) Member of the Talibans leadership Council as of May 2007 under the heading Natural persons shall be replaced by: Abdul Jalil Haqqani (alias Nazar Jan). Title: (a) Maulavi, (b) Mullah. Function: Deputy Minister of Foreign Affairs of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Arghandaab district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in the Afghanistan/Pakistan border area, (b) Member of the Talibans leadership Council as of May 2007, (c) Member of the Financial Commission of the Taliban Council. (29) The entry Ezatullah. Title: Maulavi. Function: Deputy Minister of Planning of the Taliban regime. Date of birth: approximately 1957. Place of birth: Laghman province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area under the heading Natural persons shall be replaced by: Ezatullah Haqqani. Title: Maulavi. Function: Deputy Minister of Planning of the Taliban regime. Date of birth: Approximately 1957. Place of birth: Laghman province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. (30) The entry Turab, Hidayatullah Abu (Deputy Minister of Civil Aviation) under the heading Natural persons shall be replaced by: Hidayatullah (alias Abu Turab). Function: Deputy Minister of Civil Aviation of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Arghandab district, Kandahar province, Afghanistan. Nationality: Afghan. (31) The entry Najibullah Haqqani Hydayetullah (alias Najibullah Haqani). Title: Maulavi. Function: (a) Deputy Minister of Public Works of the Taliban regime, (b) Deputy Minister of Finance of the Taliban regime. Date of birth: approximately 1964. Nationality: Afghan. Other information: (a) From Eastern Afghanistan, (b) Member of Taliban Council  in Kunar province, Afghanistan, as of May 2007, (c) Cousin of Moulavi Noor Jalal under the heading Natural persons shall be replaced by: Najibullah Haqqani Hydayetullah (alias Najibullah Haqani). Title: Maulavi. Function: Deputy Minister of Finance of the Taliban regime. Date of birth: Approximately 1964. Nationality: Afghan. Other information: (a) From Eastern Afghanistan, (b) Member of Taliban Council  in Kunar province, Afghanistan, as of May 2007, (c) Cousin of Moulavi Noor Jalal. (32) The entry Rauf, Abdul, Mullah (Commander of Central Corpus) under the heading Natural persons shall be replaced by: Abdul Rauf Khadem. Title: Mullah. Function: Commander of Central Corpus under the Taliban regime. Date of birth: Between 1958 and 1963. Place of birth: Uruzgan/Kandahar, Afghanistan. Nationality: Afghan. (33) The entry Khairkhwah, Khair Mohammad, Maulavi (Governor of Herat Province) under the heading Natural persons shall be replaced by: Khairullah Mohammad Khairkhwah. Title: Maulavi. Function: Governor of Herat Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Arghistan district, Kandahar province, Afghanistan. Nationality: Afghan. (34) The entry Kmalzada Shamsalah, Mr (Second Secretary, Taliban Embassy, Abu Dhabi) under the heading Natural persons shall be replaced by: Shamsalah Kmalzada. Title: Mr. Function: Second Secretary, Taliban Embassy, Abu Dhabi. Nationality: Afghan. (35) The entry Madani, Jan Mohammad, Mr (ChargÃ © d'Affaires, Taliban Embassy, Abu Dhabi) under the heading Natural persons shall be replaced by: Jan Mohmmad Madani. Title: Mr. Function: ChargÃ © d'Affaires, Taliban Embassy, Abu Dhabi. Nationality: Afghan. (36) The entry Zia-ur-Rahman Madani (alias (a) Ziaurrahman Madani, (b) Zaia u Rahman Madani, (c) Madani Saheb) Title: Maulavi. Function: Governor of Logar Province under the Taliban regime. Date of birth: approximately 1960. Place of birth: Taliqan, Takhar province, Afghanistan. Nationality: Afghan. Other information: in charge of Talibans military affairs in Takhar province, Afghanistan, as of May 2007 under the heading Natural persons shall be replaced by: Zia-ur-Rahman Madani (alias (a) Ziaurrahman Madani, (b) Zaia u Rahman Madani, (c) Madani Saheb) Title: Maulavi. Function: Governor of Logar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1960. Place of birth: Taliqan, Takhar province, Afghanistan. Nationality: Afghan. Other information: (a) In charge of Talibans military affairs in Takhar province, Afghanistan, as of May 2007, (b) In charge of Nangahar province. (37) The entry Mohammad Husayn Mustasaeed (alias (a) Mohammad Hassan Mastasaeed, (b) Mstasaeed, (c) Mostaseed). Title: Mullah. Function: Head of Academy of Sciences under the Taliban regime. Date of birth: approximately 1964. Other information: believed to be in the Afghanistan/Pakistan border area under the heading Natural persons shall be replaced by: Mohammad Husayn Mastasaeed (alias (a) Mohammad Hassan Mastasaeed, (b) Mstasaeed, (c) Mostaseed). Title: Mullah. Function: Head of Academy of Sciences under the Taliban regime. Date of birth: approximately 1964. Other information: believed to be in the Afghanistan/Pakistan border area. (38) The entry Mati, Mohammadullah, Maulavi (Minister of Public Works) under the heading Natural persons shall be replaced by: Mohammadullah Mati. Title: Maulavi. Function: Minister of Public Works of the Taliban regime. Place of birth: Arghandab district, Kandahar province, Afghanistan. Nationality: Afghan. (39) The entry Matiullah, Mullah, Kabul Custom House under the heading Natural persons shall be replaced by: Matiullah; Title: Mullah. Function: Director, Kabul Custom House under the Taliban regime. Date of birth: Approximately 1973. Place of birth: Daman district, Kandahar province, Afghanistan. Nationality: Afghan. (40) The entry Mazloom, Fazel M, Mullah (Deputy Chief of Army Staff) under the heading Natural persons shall be replaced by: Fazel Mohammad Mazloom. Title: Mullah. Function: Deputy Chief of Army Staff of the Taliban regime. Date of birth: Between 1963 and 1968. Place of birth: Uruzgan, Afghanistan. Nationality: Afghan. (41) The entry Mohammad, Nazar, Maulavi (Governor of Kunduz Province) under the heading Natural persons shall be replaced by: Nazar Mohammad. Title: Maulavi. Function: Governor of Kunduz Province (Afghanistan) under the Taliban regime. Nationality: Afghan. (42) The entry Homayoon, Mohammad, Eng. (Deputy Minister of Water and Electricity) under the heading Natural persons shall be replaced by: Mohammad Homayoon. Title: Eng. Function: Deputy Minister of Water and Electricity of the Taliban regime. Nationality: Afghan. (43) The entry Mohammadi, Shafiqullah, Maulavi (Governor of Khost Province) under the heading Natural persons shall be replaced by: Mohammad Shafiq Mohammadi. Title: Maulavi. Function: Governor of Khost Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1948. Place of birth: Uruzgan province, Afghanistan. Nationality: Afghan. (44) The entry Muhammad Islam Mohammadi. Function: Governor of Bamiyan Province, Afghanistan. Date of birth: between 1953 and 1958. Place of birth: Rori-Du-Aab district, Samangan province, Afghanistan. Nationality: Afghan. Other information: reportedly deceased in 2007 under the heading Natural persons shall be replaced by: Muhammad Islam Mohammadi. Function: Governor of Bamiyan Province (Afghanistan) under the Taliban regime. Date of birth: between 1953 and 1958. Place of birth: Rori-Du-Aab district, Samangan province, Afghanistan. Nationality: Afghan. Other information: reportedly deceased in 2007. (45) The entry Rasul, M, Mullah (Governor of Nimroz Province) under the heading Natural persons shall be replaced by: Mohammad Rasul. Title: Maulavi. Function: Governor of Nimroz Province (Afghanistan) under the Taliban regime. Date of birth: Between 1958 and 1963. Place of birth: Spinboldak district, Kandahar province, Afghanistan. Nationality: Afghan. (46) The entry Wali, Mohammad, Maulavi (Minister of Department of Preventing Vice and Propagating Virtue) under the heading Natural persons shall be replaced by: Mohammad Wali. Title: Maulavi. Function: Minister of Department of Preventing Vice and Propagating Virtue of the Taliban regime. Date of birth: Approximately 1965. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. (47) The entry Yaqoub, Mohammad, Maulavi (Head of BIA) under the heading Natural persons shall be replaced by: Mohammad Yaqoub. Title: Maulavi. Function: Head of BIA under the Taliban regime. Nationality: Afghan. (48) The entry Abdul Hakim Mujahid Moh Aurang (alias Abdul Hakim Mojahed). Title: Maulavi. Function: Taliban envoy  to the United Nations. Address: Dehbori district Ward, Kabul, Afghanistan. Date of birth: 1956. Place of birth: Khajakhel village, Sharan district, Paktika province, Afghanistan. Nationality: Afghan. National identification No: 106266 under the heading Natural persons shall be replaced by: Abdul Hakim Mujahid Moh Aurang (alias Abdul Hakim Mojahed). Title: Maulavi. Function: Taliban envoy  to the United Nations during the Taliban regime. Address: Dehbori district Ward, Kabul, Afghanistan. Date of birth: 1956. Place of birth: Khajakhel village, Sharan district, Paktika province, Afghanistan. Nationality: Afghan. National identification No: 106266. (49) The entry Motaqi, Amir Khan, Mullah (Minister of Education) under the heading Natural persons shall be replaced by: Amir Khan Motaqi (alias Amir Khan Muttaqi). Title: Mullah. Function: (a) Minister of Education of the Taliban regime, (b) Taliban representative in UN-led talks during the Taliban regime. Date of birth: Approximately 1968. Place of birth: Helmand province, Afghanistan. Nationality: Afghan. (50) The entry Motmaen, Abdulhai (Information and Culture Dept, Kandahar) under the heading Natural persons shall be replaced by: Abdulhai Motmaen. Title: Maulavi. Function: Director, Information and Culture Dept, Kandahar, Afghanistan during the Taliban regime. Date of birth: Approximately 1973. Place of birth: Zabul province, Afghanistan. Nationality: Afghan. (51) The entry Muazen, Samiullah, Maulavi (Deputy of High Court) under the heading Natural persons shall be replaced by: Rafiullah Muazen. Title: Maulavi. Function: Deputy of High Court under the Taliban regime. Date of birth: Approximately 1943. Place of birth: Paktia province, Afghanistan. Nationality: Afghan. (52) The entry Mohammad, Nik, Maulavi (Deputy Minister of Commerce) under the heading Natural persons shall be replaced by: Nik Mohammad. Title: Maulavi. Function: Deputy Minister of Commerce of the Taliban regime. Nationality: Afghan. (53) The entry Nomani, Hamidullah, Maulavi (high ranking official in the Ministry of Higher Education) under the heading Natural persons shall be replaced by: Hamdullah Nomani. Title: Maulavi. Function: High ranking official in the Ministry of Higher Education under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Ghazni province, Afghanistan. Nationality: Afghan. (54) The entry Noorani, Mufti Mohammad Aleem (First Secretary, Taliban Consulate General , Karachi) under the heading Natural persons shall be replaced by: Mohammad Aleem Noorani. Title: Mufti. Function: First Secretary, Taliban Consulate General , Karachi. Nationality: Afghan. (55) The entry Nuri, Maulavi Nurullah (Governor of Balkh Province, Head of Northern Zone) under the heading Natural persons shall be replaced by: Nurullah Nuri. Title: Maulavi. Function: (a) Governor of Balkh Province (Afghanistan) under the Taliban regime, (b) Head of Northern Zone under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Shahjoe district, Zabul province, Afghanistan. Nationality: Afghan. (56) The entry Omar, Mohammed, Mullah, Leader of the Faithful ( Amir ul-Mumineen ), Afghanistan under the heading Natural persons shall be replaced by: Mohammed Omar. Title: Mullah. Function: Leader of the Faithful ( Amir ul-Mumineen ), Afghanistan. Date of birth: Approximately 1966. Place of birth: Uruzgan province, Adehrawood village. Nationality: Afghan. (57) The entry Jabbar, Abdul, Maulavi (Governor of Baghlan Province) under the heading Natural persons shall be replaced by: Abdul Jabbar Omari. Title: Maulavi. Function: Governor of Baghlan Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Zabul, Afghanistan. Nationality: Afghan. (58) The entry Omari, Alhaj M. Ibrahim (Deputy Minister of Frontier Affairs) under the heading Natural persons shall be replaced by: Mohammad Ibrahim Omari. Title: Alhaj. Function: Deputy Minister of Frontier Affairs of the Taliban regime. Date of birth: Approximately 1958. Place of birth: Zadran valley, Khost province, Afghanistan. Nationality: Afghan. (59) The entry Abdul Salam Hanafi Ali Mardan Qul (alias (a) Abdussalam Hanifi, (b) Hanafi Saheb). Title: (a) Mullah, (b) Maulavi. Function: Deputy Minister of Education of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Darzab district, Faryab district, Afghanistan. Nationality: Afghan. Other information: Taliban member responsible for Jawzjan province, Afghanistan as of May 2007 under the heading Natural persons shall be replaced by: Abdul Salam Hanafi Ali Mardan Qul (alias (a) Abdussalam Hanifi, (b) Hanafi Saheb). Title: (a) Mullah, (b) Maulavi. Function: Deputy Minister of Education of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Darzab district, Faryab district, Afghanistan. Nationality: Afghan. Other information: Taliban member responsible for Northern Afghanistan as of May 2007. (60) The entry Rahimi, Yar Mohammad Mullah (Minister of Communication) under the heading Natural persons shall be replaced by: Yar Mohammad Rahimi. Title: Mullah. Function: Minister of Communication of the Taliban regime. Date of birth: Approximately 1953. Place of birth: Panjwaee district, Kandahar province, Afghanistan. Nationality: Afghan. (61) The entry Rahmani, M. Hasan, Mullah (Governor of Kandahar Province) under the heading Natural persons shall be replaced by: Mohammad Hasan Rahmani. Title: Mullah. Function: Governor of Kandahar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Panjwae district, Kandahar province, Afghanistan. Nationality: Afghan. (62) The entry Reshad, Habibullah, Mullah (Head of Investigation Dept.) under the heading Natural persons shall be replaced by: Habibullah Reshad. Title: Mullah. Function: Head of Investigation Department under the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Ghazni province, Afghanistan. Nationality: Afghan. (63) The entry Salek, Abdulhai, Maulavi (Governor of Urouzgan Province) under the heading Natural persons shall be replaced by: Abdulhai Salek. Title: Maulavi. Function: Governor of Urouzgan Province (Afghanistan) under the Taliban regime. Nationality: Afghan. (64) The entry Sanani, Maulavi, Head of Dar-ul-Efta under the heading Natural persons shall be replaced by: Sanani. Title: Maulavi. Function: Head of Dar-ul-Efta under the Taliban regime. Date of birth: Approximately 1923. Place of birth: Zabul province, Afghanistan. Nationality: Afghan. (65) The entry Saqib, Noor Mohammad (Chief Justice of Supreme Court) under the heading Natural persons shall be replaced by: Noor Mohammad Saqib. Function: Chief Justice of Supreme Court under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Bagrami district, Kabul province, Afghanistan. Nationality: Afghan. (66) The entry Ehsanullah, Maulavi (Deputy Minister of Security (Intelligence)) under the heading Natural persons shall be replaced by: Ehsanullah Sarfida. Title: Maulavi. Function: Deputy Minister of Security (Intelligence) of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Qarabagh district, Ghazni province, Afghanistan. Nationality: Afghan. (67) The entry Sayyed, Saiduddine, Maulavi (Vice-Minister of Work and Social Affairs) under the heading Natural persons shall be replaced by: Saduddin Sayyed (alias (a) Sadudin Sayed, (b) Sadruddin). Title: (a) Maulavi, (b) Alhaj, (c) Mullah. Function: (a) Vice-Minister of Work and Social Affairs of the Taliban regime, (b) Mayor of Kabul City under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Chaman district, Pakistan. (68) The entry Qari Abdul Wali Seddiqi. Function: Third Secretary. Date of birth: 1974. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: D 000769 (issued on 2.2.1997) under the heading Natural persons shall be replaced by: Qari Abdul Wali Seddiqi. Function: Third Secretary under the Taliban regime. Date of birth: 1974. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: D 000769 (Afghan passport issued on 2.2.1997). (69) The entry Shafiq, A. Wahed, Maulavi (Deputy Governor of Kabul Province) under the heading Natural persons shall be replaced by: Abdul Wahed Shafiq. Title: Maulavi. Function: Deputy Governor of Kabul Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Ningarhar province, Afghanistan. Nationality: Afghan. (70) The entry Shaheen, Mohammad Sohail (Second Secretary, Taliban Embassy , Islamabad) under the heading Natural persons shall be replaced by: Mohammad Sohail Shaheen. Function: Second Secretary, Taliban Embassy  Islamabad. Nationality: Afghan. (71) The entry Hamsudin, Maulavi (Governor of Wardak (Maidan) Province) under the heading Natural persons shall be replaced by: Shamsudin. Title: Maulavi. Function: Governor of Wardak (Maidan) Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Keshim district, Badakhshan province, Afghanistan. Nationality: Afghan. (72) The entry Sharif, Mohammad (Deputy Minister of Interior Affairs) under the heading Natural persons shall be replaced by: Mohammad Sharif. Function: Deputy Minister of Interior Affairs of the Taliban regime. Nationality: Afghan. (73) The entry Shinwari, Jalaluddine, Maulavi (Deputy Minister of Justice) under the heading Natural persons shall be replaced by: Jalaluddine Shinwari. Title: Maulavi. Function: Deputy Minister of Justice of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Shinwar district, Ningarhar province, Afghanistan. Nationality: Afghan. (74) The entry Siddiqmal, Mohammad Sarwar (Third Secretary, Taliban Embassy , Islamabad) under the heading Natural persons shall be replaced by: Mohammad Sarwar Siddiqmal. Function: Third Secretary, Taliban Embassy , Islamabad. Nationality: Afghan. (75) The entry Stanekzai, Sher Abbas (Deputy Minister of Public Health) under the heading Natural persons shall be replaced by: Sher Mohammad Abbas Stanekzai. Function: Deputy Minister of Public Health of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Logar province, Afghanistan. Nationality: Afghan. (76) The entry Tawana, Maulavi (Governor of Paktia Province) under the heading Natural persons shall be replaced by: Taha. Title: Maulavi. Function: Governor of Paktia Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Ningarhar province, Afghanistan. Nationality: Afghan. (77) The entry Tahis, Hadji (Deputy Minister of Civil Aviation) under the heading Natural persons shall be replaced by: Tahis. Title: Hadji. Function: Deputy Minister of Civil Aviation of the Taliban regime. Nationality: Afghan. (78) The entry Takhari, Abdul Raqib, Maulavi (Minister of Repatriation) under the heading Natural persons shall be replaced by: Abdul Raqib Takhari. Title: Maulavi. Function: Minister of Repatriation of the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Takhar province, Afghanistan. Nationality: Afghan. (79) The entry Turabi, Nooruddin, Mullah (Minister of Justice) under the heading Natural persons shall be replaced by: Nooruddin Turabi. Title: Mullah. Function: Minister of Justice of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. (80) The entry Shams-ur-Rahman, Mullah (Deputy Minister of Agriculture) under the heading Natural persons shall be replaced by: Shams Ur-Rahman. Title: Mullah. Function: Deputy Minister of Agriculture of the Taliban regime. Nationality: Afghan. (81) The entry Walijan, Maulavi (Governor of Jawzjan Province) under the heading Natural persons shall be replaced by: Walijan. Title: Maulavi. Funtion: Governor of Jawzjan Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Quetta, Pakistan. (82) The entry Wasseq, Abdul-Haq-, Maulavi (Deputy Minister of Security (Intelligence)) under the heading Natural persons shall be replaced by: Abdul-Haq Wasseq. Title: Maulavi. Function: Deputy Minister of Security (Intelligence) of the Taliban regime. Date of birth: Approximately 1975. Place of birth: Central Ghazni province, Afghanistan. Nationality: Afghan. (83) The entry Waziri, M. Jawaz (UN Dept, Ministry of Foreign Affairs) under the heading Natural persons shall be replaced by: Mohammad Jawad Waziri. Function: UN Department, Ministry of Foreign Affairs of the Taliban regime. Nationality: Afghan. (84) The entry Zurmati, Maulavi Rahimullah (Deputy (Publication) Minister of Information and Culture) under the heading Natural persons shall be replaced by: Rahimullah Zurmati. Title: Maulavi. Function: Deputy (Publication) Minister of Information and Culture of the Taliban regime. Date of birth: Between 1953 and 1958. Place of birth: Zurmat district, Paktia province, Afghanistan. Nationality: Afghan.